288 F.2d 427
110 U.S.App.D.C. 25
Ruth DODSON, Appellant,v.Bernon L. DODSON, Appellee.
No. 16088.
United States Court of Appeals District of Columbia Circuit.
Argued March 3, 1961.Decided March 13, 1961.

Mr. John J. Dwyer, Washington, D.C., for appellant.
Mr. Henry M. Fowler, Washington, D.C., for appellee.
Before WILBUR K. MILLER, Chief Judge, and EDGERTON and FAHY, Circuit judges.
PER CURIAM.


1
This is an appeal from an order of the District Court denying the petition of appellant for letters of administration on the estate of Bernon S. Dodson, deceased.  The District Court found after the taking of testimony that petitioner had not sustained the burden of proof showing that she was decedent's common-law wife.  Her claim to that status was the basis for her assertion of right to letters of administration.  On the conflicting evidence we cannot say that the finding of the District Court was clearly erroneous, and accordingly its order is


2
Affirmed.